Citation Nr: 9926204	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-08 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for a hiatal hernia, 
currently assigned a 30 percent evaluation.  

2.  Entitlement to an increased rating for hypertensive 
vascular disease with arteriosclerotic heart disease, 
currently assigned a 10 percent evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service apparently from June 1965 to 
May 1977.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 rating decision 
by the No. Little Rock, Arkansas, Regional Office (RO), 
which, in effect, confirmed respective 30 percent and 10 
percent evaluations for a hiatal hernia and hypertensive 
vascular disease with arteriosclerotic heart disease.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal, to the extent legally required, 
has been obtained by the RO.

2.  The appellant's service-connected hiatal hernia is 
manifested primarily by complaints of epigastric pain with 
occasional regurgitation, reflux, and indigestion.  
Radiographically, there is a small sliding hiatal hernia with 
minimal gastroesophageal reflux.  However, material weight 
loss, vomiting, hematemesis, melena, anemia, or other 
symptoms more nearly productive of severe health impairment 
have not been recently clinically shown.

3.  Appellant's service-connected hypertensive vascular 
disease with arteriosclerotic heart disease is manifested 
primarily by diastolic blood pressure predominantly less than 
100, systolic blood pressure predominantly less than 140, and 
no cardiomegaly.  Appellant's chest pain has been recently 
medically attributed to noncardiac causes, namely a hiatal 
hernia.  It has recently been medically determined that 
appellant does not have any significant cardiac disease or 
cardiac functional limitations, as evidenced by essentially 
normal electrocardiograms, exercise-treadmill tests, and 
chest x-rays.  Metabolic equivalents (METs) measurements by 
treadmill exercise testing did not result in any dyspnea, 
angina, dizziness, or syncope and any fatigue resulted only 
after he achieved 10 METs.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for a hiatal hernia have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.114, Code 7346 (1998).  

2.  The criteria for an evaluation in excess of 10 percent 
for appellant's service-connected hypertensive vascular 
disease with arteriosclerotic heart disease have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.104, Codes 7005, 7007, 
7101 (1997-1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's aforestated hiatal 
hernia and cardiovascular increased rating claims are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), in that the claims are arguably plausible.  This being 
so, the Board must examine the record and determine whether 
the VA has any further obligation to assist in the 
development of his claims.  38 U.S.C.A. § 5107(a).

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by remanding the case with directions 
to provide further assistance to the appellant.  A 
comprehensive medical history and detailed findings with 
respect to the service-connected hiatal hernia and 
hypertensive vascular disease with arteriosclerotic heart 
disease over the years are documented in the evidentiary 
record.  VA examinations were recently conducted in August 
1996 and July 1997 and are sufficiently detailed and 
comprehensive regarding the nature and severity of the 
service-connected hiatal hernia and cardiovascular disease.

Thus, the Board concludes that the duty to assist appellant, 
as contemplated by the provisions of 38 U.S.C.A. § 5107(a), 
has been satisfied with respect to the appellate issues.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider the appellant's service-connected hiatal 
hernia and cardiovascular disease in the context of the total 
history of those disabilities, particularly as they affect 
the ordinary conditions of daily life, including employment, 
as required by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 
and other applicable provisions.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, as the United States Court 
of Appeals for Veterans Claims (formerly the United States 
Court of Veterans Appeals) (Court) stated in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), "[w]here...an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern."


I.  An Increased Rating for a Hiatal Hernia

A 60 percent evaluation may be assigned for a hiatal hernia 
with symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent evaluation requires persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.

Appellant contends, in essence, that his hiatal hernia is of 
such severity as to warrant a higher evaluation.  Appellant's 
service medical records reflect that a hiatal hernia was 
diagnosed in 1970.  Later during service, alcohol abuse was 
noted.  On a December 1978 VA examination, appellant's 
abdomen was unremarkable.  There was no evidence of material 
weight loss (he was clinically described as  obese, with 
weight 211 pounds and height 5 feet, 7 and 3/4 inches).  
Radiographically, there was a very small hiatal hernia 
without gastroesophageal reflux.  On May 1986 VA examination, 
it was reported that he had a hiatal hernia with 
regurgitation, chest pain, gas, nausea, and constipation.  He 
did not have gastrointestinal bleeding and his weight was 
described as stable.  He had abstained from alcohol use for 
two and a half years.  Radiographically, there was a small, 
sliding hiatal hernia without gastroesophageal reflux.  
Similar findings were reported on March 1992 VA examination.

On May 1993 VA examination, appellant's complaints included 
occasional vomiting, constipation, and mid-epigastric and 
lower substernal chest discomfort.  It was reported that 
physicians had attributed appellant's chest and associated 
complaints as likely related to his hiatal hernia.  He denied 
hematemesis, melena, or diarrhea; and there was no evidence 
of material weight loss (weight fluctuated within a 10-pound 
range).  Clinically, the abdomen was unremarkable.  There was 
no clinical evidence of anemia on laboratory study 
(hemoglobin and hematocrit were within normal limits).  
Radiographically, there was a small hiatal hernia with 
minimal gastroesophageal reflux noted.  

VA clinical records reflect that in May 1994, appellant 
reportedly had lost weight with diabetic diet restrictions 
and weighed 192 pounds.  His height was recorded as 5 feet, 8 
and a half inches.  On August 1996 VA gastrointestinal 
examination, appellant's complaints included epigastric pain, 
bloating, indigestion, regurgitation, and occasional chest 
pain, vomiting, and constipation.  He reportedly had lost 20 
pounds during the past year.  However, there was no evidence 
of material weight loss, given that this weight loss, in a 
previously noted obese, rather short individual on a 
restricted diabetic diet, would not constitute "material 
weight loss", even assuming arguendo that the weight loss 
was due to the hiatal hernia (which is not shown).  See also 
38 C.F.R. § 4.112 (1998).  Additionally, it is significant 
that the examiner stated that appellant did not have 
hematemesis, melena, or "other significant symptoms with 
reference to the hiatal hernia."  Clinically, the abdomen 
was unremarkable.  There was no clinical evidence of anemia 
on laboratory study (hemoglobin and hematocrit were within 
normal limits).  Similar findings were reported on July 1997 
VA examination.

On March 1998 VA hospitalization for a colonoscopy, appellant 
complained of mid-epigastric chest pain that was alleviated 
by Maalox and Pepcid.  During a March 1998 VA emergency room 
admission, he complained of epigastric pain and discomfort 
secondary to reflux.  During the hospital course, no chest 
pain was reported.  There was no clinical evidence of anemia 
on laboratory study (hemoglobin and hematocrit were within 
normal limits).  VA medical records dated in May 1998 
revealed that his weight was 197.5 pounds.  Again, however, 
there was no evidence of material weight loss, given that he 
is a rather short individual on a restricted diabetic diet; 
and this minor weight loss would not constitute "material 
weight loss", even assuming arguendo that the weight loss 
was due to the hiatal hernia.  

The negative evidence outweighs the positive, since the 
recent clinical evidence does not indicate that the hiatal 
hernia produces severe health impairment.  In short, material 
weight loss, vomiting, hematemesis, melena, anemia, or other 
symptoms productive of severe health impairment attributable 
to the hiatal hernia have not been recently clinically shown.  
Additionally, although on recent VA examinations, appellant 
complained of mid-epigastric pain, clinically the abdomen was 
nontender and any epigastric pain cannot be reasonably 
characterized as indicative of severe health impairment.  As 
such, it is the determination of the Board that the hiatal 
hernia symptoms do not more nearly approximate those required 
for a 60 percent rating.

The Board has considered the provisions of 38 C.F.R. § 4.10, 
pertaining to functional impairment.  However, the 30 percent 
evaluation currently assigned more than adequately 
compensates appellant for any epigastric pain and discomfort 
and associated functional limitations that are manifested.  
An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected hiatal 
hernia presents such an unusual or exceptional disability 
picture as to render the application of the regular schedular 
standards impractical.  38 C.F.R. § 3.321(b)(1).  The 
appellant has not been frequently hospitalized for the hiatal 
hernia, nor has that disability, in and of itself, been shown 
to markedly interfere with employment.

Since the preponderance of the evidence is against allowance 
of an evaluation in excess of 30 percent for appellant's 
hiatal hernia, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 1991).  


II.  An Increased Rating for Hypertensive Vascular Disease 
with Arteriosclerotic Heart Disease

Appellant contends, in essence, that his service-connected 
cardiovascular disability is of such severity as to warrant a 
higher evaluation.  With regard to a procedural matter 
involving the issue of an increased rating in excess of 10 
percent for hypertensive vascular disease with 
arteriosclerotic heart disease, recently the VA amended its 
regulations for rating cardiovascular system disabilities.  
See 62 Fed. Reg. 65,207-224 (Dec. 11, 1997) (codified at 
38 C.F.R. § 4.104 (1998)), effective January 12, 1998.  Since 
appellant's claim for an increased rating for the service-
connected cardiovascular disease was filed prior to January 
12, 1998, the Board will consider the pertinent rating 
criteria under the old and newly amended rating criteria, 
whichever is more beneficial to appellant.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

The appellant's hypertensive vascular disease with 
arteriosclerotic heart disease was rated by the RO as 10 
percent disabling under Diagnostic Code 7101.  In pertinent 
part, under Diagnostic Code 7101 effective prior to January 
12, 1998, hypertensive vascular disease (essential arterial 
hypertension) may be assigned a 10 percent evaluation where 
the diastolic pressure is predominantly 100 or more.  A 
minimum 10 percent rating may be assigned when continuous 
medication is shown necessary for the control of hypertension 
and there is a history of diastolic blood pressure of 
predominantly 100 or more.  A 20 percent evaluation requires 
diastolic pressure of predominantly 110 or more with definite 
symptoms.  A 40 percent evaluation requires diastolic blood 
pressure of predominantly 120 or more and moderately severe 
symptoms.  A 60 percent evaluation requires diastolic 
pressure of predominantly 130 or more and severe symptoms.  

In pertinent part, under Diagnostic Code 7101 effective on 
and subsequent to January 12, 1998, hypertensive vascular 
disease (hypertension and isolated systolic hypertension) may 
be assigned a 10 percent evaluation where the diastolic 
pressure is predominantly 100 or more, or; systolic pressure 
is predominantly 160 or more, or; a minimum 10 percent rating 
may be assigned for an individual with a history of diastolic 
blood pressure of predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
requires diastolic pressure of predominantly 110 or more with 
definite symptoms.  A 40 percent evaluation requires 
diastolic blood pressure of predominantly 120 or more and 
moderately severe symptoms.  A 60 percent evaluation requires 
diastolic pressure of predominantly 130 or more and severe 
symptoms.  

The Board has also considered the applicability of other 
diagnostic codes for rating appellant's service-connected 
cardiovascular disability.  In pertinent part, under 
Diagnostic Code 7005 effective prior to January 12, 1998, 
arteriosclerotic heart disease may be assigned a 30 percent 
evaluation following typical coronary occlusion or 
thrombosis, or with a history of substantiated anginal 
attack, ordinary manual labor feasible.  A 60 percent 
evaluation may be assigned following  typical history of 
acute coronary occlusion or thrombosis , or with history of 
substantiated repeated anginal attacks, more than light 
manual labor not feasible.  A 100 percent evaluation may be 
assigned during and for six months following acute illness 
from coronary occlusion or thrombosis, with circulatory 
shock, etc.  A 100 percent rating may be assigned after six 
months, with chronic residual findings of congestive heart 
failure or angina on moderate exertion or more than sedentary 
employment precluded. 

In pertinent part, under Diagnostic Code 7007 effective prior 
to January 12, 1998, hypertensive heart disease may be 
assigned a 30 percent evaluation with definite enlargement of 
the heart, sustained diastolic hypertension of 100 or more, 
and moderate dyspnea on exertion.  A 60 percent evaluation 
requires marked enlargement of the heart, confirmed by 
roentgenogram, or the apex beat is beyond the midclavicular 
line, sustained diastolic hypertension, diastolic 120 or 
more, which may later have been reduced, dyspnea on exertion, 
and more than light manual labor is precluded.  

In pertinent part, under Diagnostic Code 7005 or 7007 
effective on and subsequent to January 12, 1998, 
arteriosclerotic heart disease (with documented coronary 
artery disease) or hypertensive heart disease may 
respectively be assigned a 10 percent evaluation where a 
workload of greater than 7 METs [metabolic equivalent] but 
not greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication is required.  
A 30 percent evaluation requires that a workload of greater 
than 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or evidence of 
cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or x-ray.  A 60 percent evaluation requires 
more than one episode of acute congestive heart failure in 
the past year, or; a workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A 100 percent 
evaluation requires chronic congestive heart failure, or; a 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  

Appellant's service medical records reflect that diastolic 
blood pressure readings were predominantly less than 100.  
Electrocardiographic and chest x-ray studies were 
unremarkable.  However, on December 1978 VA examination, 
slightly hypertensive blood pressure was clinically noted 
with diastolic blood pressure readings that were not 
predominantly 110 or more (blood pressure readings of 150/96, 
150/100, 152/104, and 146/94 were recorded).  Chest x-ray and 
electrocardiographic studies were unremarkable and definite 
hypertensive vascular disease symptoms were not shown.  
Subsequent clinical records in the 1980's revealed similar 
findings.  Although private clinical records in December 1991 
indicate that appellant complained of chest discomfort and a 
cardiac catheterization was recommended to determine whether 
any coronary artery disease was present, he declined 
catheterization and a stress test and electrocardiographic 
study were essentially unremarkable.  VA outpatient treatment 
reports reflect that his blood pressure was a normotensive 
120/80 in January 1992.  

On March 1992 VA examination, appellant complained of 
substernal chest pain and dyspnea.  He alleged that he took 
Nitroglycerin 1-3 times per day for chest pain.  It was noted 
that his blood pressure was well controlled with medication.  
Clinically, his heart was unremarkable.  His blood pressure 
was 138/96.  Chest x-ray and electrocardiographic studies 
were unremarkable.  Although hypertension and 
arteriosclerotic heart disease with angina were diagnosed, it 
is of substantial import that actual heart disease was not 
substantiated by any diagnostic studies.  Apparently based 
largely upon that March 1992 VA examination report and the 
examiner's unsubstantiated diagnosis of arteriosclerotic 
heart disease, the RO, in a May 1992 rating decision, 
confirmed a 10 percent evaluation for hypertensive vascular 
disease with arteriosclerotic heart disease.  See May 1992 
rating decision sheet.  

It is reiterated that the more recent clinical evidence 
generally represents the most accurate picture of the 
severity of a disability, when dealing with an increased 
rating issue.  Francisco, at 7 Vet. App. 58.  Significantly, 
on subsequent May 1993 VA examination, the examiner noted 
that although appellant complained of chest pain, it had been 
medically determined by VA and private physicians that his 
chest/heart complaints were likely related to a hiatal 
hernia.  Clinically, it was noted that there were no 
electrocardiographic or cardiac enzyme changes suggestive of 
heart damage; his heart was unremarkable; and diastolic blood 
pressure readings were not predominantly 110 or more (blood 
pressure readings of 130/90, 130/88, and 128/88 were 
recorded).  Chest x-ray and electrocardiographic studies were 
unremarkable.  Significantly, the examiner opined that 
arteriosclerotic heart disease was not presently manifested; 
that appellant's symptoms were consistent with a hiatal 
hernia; and that there was no clinical basis to diagnose 
arteriosclerotic heart disease.  

On March 1994 VA hospitalization, appellant complained of 
chest pain.  Diastolic blood pressure readings were not 
predominantly 110 or more (blood pressure readings of 108/66 
and 117/70 were recorded).  A treadmill stress exercise test 
was conducted and he achieved 10 METs with no chest pain 
during or after the test or electrocardiographic changes.  
The test was terminated due to fatigue.  A chest x-ray 
revealed no pertinent abnormality.  Atypical chest pain and 
well-controlled hypertension were diagnosed.  

Significantly, on recent July 1997 VA examination, the 
examiner noted that although appellant complained of chest 
pain and took Nitroglycerin 2 times per week, it had been 
medically determined by VA and private physicians that such 
complaints were probably related to a hiatal hernia.  
Clinically, it was noted that there was no heart enlargement.  
Diastolic blood pressure readings were 80 (a normal value) on 
three readings and, thus, not predominantly 110 or more; and 
three systolic blood pressure readings were each 120, a 
normal value.  Chest x-ray and electrocardiographic studies 
were unremarkable.  Significantly, the examiner opined that 
appellant had well-controlled hypertension and that heart 
disease was not presently manifested.  

VA outpatient treatment reports reflect that appellant's 
blood pressure was a normotensive 116/78 in December 1997 and 
101/74 in March 1998; and his hypertension was assessed as 
stable and under good control.  On March 1998 VA 
hospitalization for a colonoscopy, appellant complained of 
dyspnea and mid-epigastric chest pain that was alleviated by 
Maalox and Pepcid.  His blood pressure was a normotensive 
112/65.  During a March 1998 VA emergency room admission, he 
complained of epigastric pain and discomfort secondary to 
reflux.  During the hospital course, no chest pain was 
reported.  There was no pedal edema.  His blood pressure was 
a normotensive 137/71.  Chest x-ray, electrocardiographic, 
and Thallium stress test studies revealed no cardiac 
abnormality.  Recommended follow-up treatment was for 
noncardiac causes of chest pain.  

The Board is mindful that it may not offer its own medical 
judgment, but must consider only independent medical evidence 
to support its findings.  Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  However, it is of substantial import that the 
recent clinical evidence, including the examiner's opinions 
stated in the May 1993 and July 1997 VA examinations reports, 
clearly indicate that appellant does not currently have any 
significant cardiac disease or cardiac functional limitations 
and his hypertensive vascular disease is well-controlled.  As 
evidenced by essentially normal electrocardiograms, exercise-
treadmill tests, and chest x-rays, significant cardiac 
disease such as congestive heart failure or coronary 
occlusion/thrombosis has not been confirmed.  Substantiated 
anginal attacks have not been recently clinically shown 
either; rather, appellant's chest pain has been medically 
described as due to noncardiac cause (a hiatal hernia).   

Since the recent clinical evidence reveals that cardiac 
symptomatology, such as chest pain or cardiomegaly, is not 
currently manifested; diastolic blood pressure readings are 
predominantly less than 100; metabolic equivalents 
measurements by treadmill exercise testing for assessing the 
ability of the coronary circulation to deliver oxygen 
according to the metabolic needs of the myocardium did not 
result in any dyspnea, angina, dizziness, or syncope and any 
fatigue resulted only after he achieved 10 METs; and 
according to recent medical opinion, there are no significant 
cardiac abnormalities, an evaluation in excess of 10 percent 
for the service-connected hypertensive vascular disease with 
arteriosclerotic heart disease is not warranted under the old 
or newly amended Diagnostic Code 7005, 7007, or 7101.  

The Board has considered the provisions of 38 C.F.R. § 4.10, 
pertaining to functional impairment.  However, it is 
reiterated that, according to recent medical evidence and 
opinion, there are no significant cardiac abnormalities or 
functional limitations and the hypertensive vascular disease 
is well-controlled.  Additionally, an extraschedular 
evaluation is not warranted, since the evidence does not show 
that the service-connected cardiovascular disease presents 
such an unusual or exceptional disability picture as to 
render the regular schedular standards impractical.  
38 C.F.R. § 3.321(b)(1).  The appellant has not been 
frequently hospitalized for the service-connected 
cardiovascular disability, and the clinical evidence does not 
show that that disability, in and of itself, markedly 
interferes with his employability.  Since the preponderance 
of the evidence is against allowance of an evaluation in 
excess of 10 percent for appellant's service-connected 
cardiovascular disability, the benefit-of-the-doubt doctrine 
is inapplicable.  38 U.S.C.A. § 5107(b).  


ORDER

An increased rating for a hiatal hernia or for hypertensive 
vascular disease with arteriosclerotic heart disease is 
denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

